DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 31 December 2021. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 31 December 2021, Applicant argues Dryden’876 in view of Ishisbashi’525 in view of Chu’047 fail to teach “both ends of the control fiber pass through the inside of the catheter independent of…” each of the grasping arms, as required by the amended independent claims. 
	The independent claims already “both the first and second ends of the control fiber are attached to the control ring”. Chu’047 was relied on to teach this feature. 
	Applicant argues the ends of the control fiber 124, 224, 324 pass through the hollow arm 118, 218, 318 and the hollow arm and the hollow arm passes through the catheter 116, 216, 316. This assertion is not supported by Chu’047. The fact that Chu’s control fiber is shown passing through hollow arms 118, 218, 318 does not necessarily catheter 116, 216, 316 independently from the control arm because the control arm is not shown or disclosed as passing through the catheter. At most, the proximal end of the control arm 118 is disclosed as being within the catheter. If the control arm 118 passed through the catheter 116 all the way to the proximal end of the catheter, the proximal end 119 of the control arm 118 would not be shown in Figure 1 as distal to the distal end of the catheter 116. 
Further, Chu’047 teaches both control arms 118 and 120 can be solid which would further require the control fiber to be independent from the arms. 
For this reason, the rejections were updated to address the newly added claim language but otherwise maintained. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-9, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dryden (US Patent Application 2015/0327876) in view of Ishibashi (US Patent 5,667,525) in view of Chu et al. (US Patent Application 2015/0066047). 
Claims 1, 6, 7, 9, 13, 14, 15, 17 : Dryden’876 teaches a device (100) that includes: a handle (200) comprising a drive slide (220) that is movable between an extended (Figure 1) and retracted position (Figure 3; paragraph [0021]). The handle (200) is coupled to a first (proximal) end of a catheter (150, 400). The drive slide (220) is 
The device further includes a grasper (300) coupled to a second (distal) end of drive wire (110) (paragraph [0021]). 
The grasper includes four arms (310) each having a proximal end that is coupled to the distal end of the drive wire (110) (paragraph [0021]). The second (distal) end (316) of each arm has an aperture (eyelet 318; paragraph [0022]). 
The grasper (300) is movable via the drive slide (220) and drive wire (110) between a stored position in which the grasper is located inside the catheter (150, 400) proximate the distal end of the catheter (paragraph [0021]). In the stored position, the arms are collapsed inward and the drive slide is in the retracted position (paragraph [0021] and Figure 3). 
Dryden’876 discloses an open position in which the grasper is located outside of the catheter(150, 400), the arms extend outward and the drive slide is in an extended position (Figure 1; paragraph [0021]).
Dryden’876 discloses a control ring (125) slidably coupled to the handle body (200) and having a neutral position proximate the first (proximal) end of the catheter (150). 
The device further includes a control fiber (120, 330; paragraph [0027]) having a first end attached to the control ring (120). The control fiber runs down the inside of the catheter from the first (proximal) end to the second (distal) end of the four arms (310). The fiber (330) passes through the an aperture through at second (distal) end of a first 
The control fiber (at 120) passes through the inside of the catheter independently from the four arms (Figure 4; paragraph [0028]). 
The arms (310) are curved outward and biased away from a central axis of the of the drive wire (110) (paragraph [0026] and Figure 1). 
Dryden’876 teaches pulling the control ring (125) away from the neutral position while the grasper (300) is in the open position constricts the loop (330), deflecting the second (distal) ends of the arms towards the central axis and puts the grasper in the capture position (Figure 3) to trap a foreign body (paragraph [0027]). 
Regarding claims 1, 7 and 15, the apertures (318) are eyelets formed from bending the second (distal) end of arm (310) (Figure 2).
Dryden’876 does not disclose the length of the arms as staggered. 
Like Dryden’876, Ishibashi’525 teaches a gripping tool for use in the body for removal of a foreign object (column 1, lines 5-10). 
As in Dryden’876, Ishibachi’525’s device includes a grasper (30) comprising a plurality of arms (31, 32, 33, 34, 35) attached to the distal end of a drive wire (25). The grasper moves proximally and distally relative to a catheter (20) in order to open and close arms such that they move between a retracted collapsed position in which the 
Ishibachi’525 teaches it is advantageous to stagger the length of the arms (see Figures 5a, 5b, 6) in order to allow the arms to converge into the catheter in a longitudinally aligned manner without any superposition (column 4, lines 65 to column 5, line 18). It would have been obvious to one of ordinary skill in the art to modify the device taught by Rohan’797 such that the lengths of the arms are staggered, as taught by Ishibachi’525, in order to provide the stated advantages. 
Dryden’876 does not teach both the first and second ends of the control fiber (120, 330) are attached to the control ring (125). 
Chu’047 teaches an extractor device (Figure 1) having a handle (Figure 5) connected to a catheter (116), a grasper (Figure 1) at the distal end of the catheter having a plurality of arms (118, 120). The second end of each arm includes an aperture (129, 130). There is a control device (510) connected to a control fiber (124) which passes through the aperture in each of the arms (118, 120). The control fiber has two ends (125, 127) which runs down the inside of the catheter (116) towards the control device (510) on the handle (Figure 5) to move the arms between an open position (Figure 1) and a capture position (Figure 2). The control fiber (124) passes through the inside of the catheter (116) independently of the control arms because the proximal end (119) of hollow control arm (118) is merely attached to the catheter (116). Additionally, Chu’047 teaches the control arm (118) can be solid (paragraph [0034]) such that the 
This shows the device of Dryden’876, in which only one end of the control fiber is directly attached to the control ring in order to move the grasper between the open and capture positions, and the device of Chu’047, in which both ends of the control fiber are directly attached to the control device to move the grasper between the open and capture positions, function in the same way. The grasper will move between the open and capture positions by pulling on the control fiber (via the control ring/device) regardless of whether only one end or both ends of the control fiber run through the catheter and are directly attached to the control ring. In light of this teaching, the claim would have been obvious because the substitution of one control fiber attachment technique (i.e. the control fiber is directly attached to the control ring at only one end, as in Dryden’876) for another control fiber attachment technique (i.e. the control fiber is directly attached to the control device at both ends, as in Chu’047) would have yielded predictable results with no change in their respective functions to one of ordinary skill in the art as of the effective filing date of the invention. 
Claim 4, 8, 16: Dryden’876 teaches the apertures are formed by bending the second (distal) end of the arms (310) inward to form the eyelet (318) (paragraph [0023]). 
Claims 2, 3, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dryden’876 in view of Ishibashi’525 in view of Chu’047, as applied to claims 1, 6 and 13, further in view of Schneiderman (US Patent Application 2009/0222035) and Richardson (US Patent Application 2006/0195118). 

Dryden’876 does not specifically teach the net is conically shaped such that the apex is adjacent the first (proximal) end of the arms (310), however, it would be obvious that the net follows the conical shape of the grasper shown in Figure 1. 
Additionally, if this is not persuasive, Schneiderman’035 teaches a similar grasper having a plurality of arms (210) having an aperture (214) at the distal end of each arm. A control fiber (220) passes through the apertures and is used to open and close the arms as they move radially away (to open) and radially towards (to close) the central axis of the device. Schneiderman’035 teaches attaching a mesh (230) to the arms in order to more effectively collecting foreign material while causing minimal interruption to blood flow (paragraph [0108], [0109]). The mesh (230) has an apex near the proximal end of arms (210) (Figure 3a) It would have been obvious to one of ordinary skill in the art to modify the device taught by Dryden’876 by providing a mesh, as taught by Scheniderman’035, in order to enhance the collection abilities of the grasper. 
Dryden’876 does not teach the loop of the control fiber is woven through the net proximate the opening. 
Richardson’118 teaches a similar foreign body grasping tool (40) including a conical net (45). The foreign body grasping tool includes a control fiber (60) at the distal end to selectively open and close the grasping tool (paragraph [0031]). Richardson’118 teaches the control fiber can be joined to the conical net is any known way, including by 
Claim 3: In Dryden’876, the apex of the grasper (at attachment point between legs 310 and drive wire 110) is between the second (distal) of the catheter and the opening for receiving the foreign body (opening formed by loop 330). If a mesh were attached to match the shape of Dryden’876’s grasper, as taught by Schneiderman’035 in the rejection to claim 2, the apex of the net would also be between the second (distal) of the catheter and the opening for receiving the foreign body. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        25 January 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771